Case 3:17-cv-00601-MHL Document 109 Filed 05/07/19 Page 1 of 29 PageID# 1832

                                                                                        [:■       0    L
                                                                                                                  n
                                                                                        p
 1                               IN THE UNITED STATES DISTRICT COURT
                                                                                                  MAY - / ; 019
                                                                                                                  [J
 2                                                                                      CLERK, U.S. DISTRI :T COURT
                                                                                              RICHMOND. VA
 3
                                 FOR THE EASTERN DISTRICT OF VIRGINIA

 4                                        RICHMOND DIVISION

 5
     ROBERT DAVID STEELE, et al..                        Case No.: 3:17-cv-00601-MHL
 6
                    Plaintiff,
 7
     vs.
                                                         DEFENDANT'S MOTION FOR
 8                                                       PROTECTIVE ORDER AND MOTION TO

     JASON GOODMAN, et al..                              STAY DISCOVERY
 9

                    Defendant
10


11
           DEFENDANT'S MOTION FOR PROTECTIVE ORDER AND MOTION TO STAY
12
                                                DISCOVERY
13


14           Comes now, Defendant Jason Goodman, Pro Se, pursuant to Rule 26(c)(1)(A) of the
15
     Federal Rules of Civil Procedure, to move the Court for a Protective Order and to Stay
16
     Discovery to protect Defendant from annoyance, embarrassment, oppression, and undue burden
17
     and expense.
18


19
             I hereby attest that the pleadings herein are accurate and true under penalties of pequry.

20   Further, I hereby attest that the attached exhibits are accurate and true copies of source
21
     documents as described. Video and telephone recording transcripts may contain typos due to
22
     voice to text transcription software. True and accurate copies of original video and audio
23
     recordings can be provided should it please the>;6urt,
24


25
     Signed this    £    day of May 2019

26

27
                                           De^dant, Pro Se Jason Goodma
28

     DEFENDANT'S MOTION FOR PROTECTIVE ORDER AND MOTION TO STAY DISCOVERY -1
Case 3:17-cv-00601-MHL Document 109 Filed 05/07/19 Page 2 of 29 PageID# 1833




 1                                            L       INTRODUCTION

 2
             Plaintiff has failed to make a legitimate claim for which relief can be granted. Defendant
 3
     has alleged a conspiracy between Plaintiff, Intervenor Applicant, co-Defendant Queen Tut aka
 4

     Susan Lutzke aka Susan Holmes(herein after HOLMES)and non-party co-conspirators. Ample
 5


 6   evidence exists in the public domain to determine conclusively that Plaintiffs claims set forth in
 7   the Amended Complaint are based on false and materially misleading statements, have no basis
 8
     in fact or law, are unsupported by evidence and cannot survive on their merits. Defendant did
 9
     NOT knowingly or willfully ignore the truth with the intent to damage Plaintiff. Defendant did
10

     NOT act out of malice. Plaintiff is a public figure and well-known author and social media
11


12   personality. Defendant believes all statements made with regard to Plaintiff to be true and
13   correct. It is additionally Defendant's beliefthat Counsel for Plaintiff, Steven S. Biss(herein
14
     after BISS)deliberately deceived Defendant in an effort to hold a 26 f Discovery conference
15
     without the Defendant present, which did in fact take place on May 3, 2019.
16

                                               II.     BACKGROUND
17


18          Plaintiff has failed to explain why he did not present Defendant with a cease and desist
19   order and demand for retraction prior to bringing this civil suit. IfPlaintiff is in possession of
20
     evidence that proves Defendant's claims are factually inaccurate. Plaintiff had a reasonable
21
     obligation to attempt to resolve this dispute directly, prior to involving the court. It is
22

     Defendant's belief that Plaintiffs complete failure to attempt this is evidence ofPlaintiffs intent
23


24   to harass, embarrass, intimidate and subject Defendant to undue burden and expense with this
25   vexatious legal action.
26

27


28

     DEFENDANT'S MOTION FOR PROTECTIVE ORDER AND MOTION TO STAY DISCOVERY - 2
 Case 3:17-cv-00601-MHL Document 109 Filed 05/07/19 Page 3 of 29 PageID# 1834




 1
                                  III.   ARGUMENTS AND AUTHORITIES

 2
             Defendant is entitled to an order protecting him from responding to Plaintiffs' discovery
 3
     requests. According to Rule 26(c)ofthe Federal Rules of Civil Procedure, the court may grant
 4

     an order to deny, limit or restrict discovery to "Protect a participant or other personfrom undue
 5


 6   annoyance, burden, harassment or oppression;"
 7          In the interest ofProportional Discovery and in accordance with Rule 26(B)(1) "the
 8
     importance ofthe discovery in resolving the issues, and whether the burden or expense ofthe
 9
     proposed discovery outweighs its likely benefit" discovery in this matter would create additional
10


11
     undue burden and expense for the Defendant which would outweigh any benefit. Ample public

12   information is available with regard to all claims made by Plaintiff and discovery ofpersonal
13   information would not have proportional importance to the resolution ofPlaintiffs claims. It is
14
     Defendant's beliefthat creating a burden and causing expense are in fact the intended purposes
15
     ofPlaintiffs action and Plaintiff is NOT acting in good faith. All facts and information required
16


17
     to resolve this matter are available in the public domain and no amount of discovery would offer

18   a proportional benefit toward resolution.

19          Defendant further objects to Plaintiffs Written Report and Discovery plan because Biss
20
     deliberately engaged in deceptive measures and improperly scheduled the 26 fDiscovery
21
     conference. Despite the clerk's entry ofa defaultjudgement against co-Defendant Holmes on
22


23
     September 6,2018,Biss waited more than six months to make an initial request for 26 f

24   conference April 16, 2019.(EXHIBIT A)
25          Defendant stated he would be unavailable until the start ofMay 2019 and Biss followed
26
     up with all relevant parties on April 19,2019 with regard to possible conference dates.
27
     (EXHIBIT B)
28

     DEFENDANT'S MOTION FOR PROTECTIVE ORDER AND MOTION TO STAY DISCOVERY - 3
Case 3:17-cv-00601-MHL Document 109 Filed 05/07/19 Page 4 of 29 PageID# 1835




 1          Defendant received NO response from ANY participants although each had Goodman's
 2
     proper email address. On May 2, due to lack of response. Defendant Goodman contacted Biss
 3
     once again to inquire about a new time to schedule the conference. (EXHIBIT C)
 4

            During the May 2 email exchange, Biss revealed that he had sent a confirmation email to
 5


 6   iasongoodman72@,Drotonmail.com. This is NOT an email address provided to Biss by
 7   Defendant. This is NOT the email address of record for the Defendant. This is NOT an email
 8
     address that Defendant has ever sent mail to Biss from. This is NOT a currently active email
 9
     address and Defendant does NOT have access to it. In fact, Biss states that the email address in
10

     question was provided by Holmes. (EXHIBIT D)
11


12          Upon learning of the cause ofthe communication breakdown and revealing the evidence
13   which indicated Defendant had not seen the message, Biss MADE NO EFFORT
14
     WHATSOEVER to reschedule the conference call. Biss instead falsely stated that Defendant
15
     had claimed to be available May 3. Biss falsely stated Defendant had been properly notified.
16

     Biss called Defendant on May 3,2019 during a time Defendant had clearly stated he was not
17


18   available to speak. Defendant was not able to participate in the 26 fconference. Biss chose to
19   move forward with a conference attended only by Benjamin Wills, co-Counsel for co-Defendant
20
     Negron. Prior to May 6, 2019 as far as Defendant Goodman had been aware. Wills had not been
21
     party to emails regarding this legal matter since May of2018.
22

            On May 6,2019, Defendant corresponded with Wills. Wills provided email confirmation
23

24   that Biss had sent an email to the wrong address, asking Defendant if May 2 or 3 were acceptable
25   and what telephone number to contact Defendant on. There was no response to this inquiry
26
     because Defendant DID NOT RECEIVE THE EMAIL,however Biss failed to follow up.
27
     (EXHIBIT E)
28

     DEFENDANT'S MOTION FOR PROTECTIVE ORDER AND MOTION TO STAY DISCOVERY - 4
Case 3:17-cv-00601-MHL Document 109 Filed 05/07/19 Page 5 of 29 PageID# 1836




 1          It has further come to Defendant's attention that Plaintiff has sought financial settlement
 2
     with co-Defendant Negron, negotiating privately with counsel for co-Defendant. This furthers
 3
     Defendant Goodman's beliefthat this entire legal action is a "for profit" venture, undertaken by
 4

     Plaintiff with the specific intent to harass, intimidate and coerce Defendants into financial
 5


 6   settlements or otherwise face the costly and mounting burden ofretaining legal counsel.

 7          Biss was aware there was no confirming response from Defendant to his email requesting
 8
     the 26 fconference but made no additional efforts between April 19 and May 2 to confirm the
 9
     date. Biss was also aware that Defendant had at no time specifically stated availability on May
10

     3,2019. Biss' action in light ofthese failures is consistent with Defendant's belief that Plaintiff
11


12   and Biss are not acting in good faith and they are intent to use the Discovery process to continue

13   to cause undue annoyance, burden, harassment or oppression to Defendant.
14
            The court should also note that at no time after the September 6, 2018 defaultjudgement
15
     did Biss seek to move forward with a timely scheduling ofthe 26 fconference. This request was
16

     made during the period Defendant was under time pressure to respond to Intervenor Applicant's
17


18   excessively lengthy and overtly vexatious Second Amended Motion to Intervene. Plaintiff and

19   Intervenor Applicant have made numerous public calls, urging Defendant to "lawyer UP!" and
20
     making general threats related to this instant legal action.
21
            Plaintiff and Intervenor Applicant, by their own admission, are both retired members of
22

     the military and clandestine services with specialties in deceptive psychological and information
23


24   / disinformation operations. Defendant has repeated the allegation that both parties are
25   cooperating to use this instant legal action as a burdensome weapon of harassment against
26
     Defendant and to chill Defendant's joumalistic investigations into alleged criminal activity.
27
     Plaintiff has asserted that "no evidence" exists to support Defendant's claim. It is Defendant's
28

     DEFENDANT'S MOTION FOR PROTECTIVE ORDER AND MOTION TO STAY DISCOVERY - 5
Case 3:17-cv-00601-MHL Document 109 Filed 05/07/19 Page 6 of 29 PageID# 1837




 1   belief that the coordinated effort between the Plaintiff, Intervenor Applicant, Holmes and third
 2
     parties has been carefully crafted in a specific manner so as to circumvent standard civil legal
 3
     procedures and has been executed in absence of any overt, discoverable communications. Coded
 4

     messages sent in public via steganographic techniques, including YouTube videos and social
 5


 6   media comments and the use ofthird-party intermediaries, deliberately avoid leaving a
 7   discoverable trail ofevidence and sufficiently fhistrate civil legal procedures.
 8
            It is Defendant's belief that in addition to harassing and threatening Goodman with this
 9
     instant legal action, it is Plaintiffs intent to further expend Defendant's resomces with time
10

     consuming and costly discovery that would serve no useful purpose proportional to the undue
11


12   burden in resolving this matter but merely waste additional time and resources for both

13   Defendant and this honorable Court.

14
                                              IV.     CONCLUSION
15
            WHEREFORE,Defendant Goodman requests that the Court enter an order protecting
16

     him from responding and/or producing documents in response to Plaintiffs' Request for
17


18   Discovery and to stay Discovery to protect Defendant from annoyance, embarrassment,
19   oppression, and undue burden and expense.
20


21


22


23
                                                                                  son Goodman,Pro Se
24                                                                               252 7"' Avenue Apt 6s
                                                                                  New York, NY 10001
25                                                                      truth@.crowdsourccthctruth.orc

26

27


28

     DEFENDANT'S MOTION FOR PROTECTIVE ORDER AND MOTION TO STAY DISCOVERY - 6
Case 3:17-cv-00601-MHL Document 109 Filed 05/07/19 Page 7 of 29 PageID# 1838




                                (EXHIBIT A)
Case 3:17-cv-00601-MHL Document 109 Filed 05/07/19 Page 8 of 29 PageID# 1839


  From: Steven S. BissI
Subject: Steele - Goodman
  Date: April 16. 2019 at 11:42 AM
    To: Terry C. Frank                   Johan Conrod
                                                   |                     |Jason Goodman trulh@crowdsourcethelruih.org,
        Jeison Goodman jasQngoodman72@protonmail.com, Susan A. Lutzke|
    Cc: Robert Steele I


       All,

       It is time to conduct the Rule 26f conference, and begin discovery.

       Please email me your available dates over the next 2 weeks,so I can schedule a conference
       call.

       Also, please confirm that a litigation hold was placed on all documents and electronically-
       stored information (ESI),and when that hold was instituted.

       Call or email me if you have any questions.


       Steven S. Biss




      IRS Circular 230 Disclosure: To ensure compliance with requirements imposed by the IRS,
      any tax advice that may be contained in this communication (including any attachments) is
      not intended or written to be used,and cannot be used,for the purpose of(i) avoiding any
      penalties under the Internal Revenue Code or (ii) promoting, marketing or recommending to
      another party any transaction(s) or tax-related matter(s) that may be addressed herein.

      This communication (including any attachments) may contain legally privileged and
      confidential information intended solely for the use of the intended recipient. If you are not
      the intended recipient,immediately stop reading this email and delete it from your system.
Case 3:17-cv-00601-MHL Document 109 Filed 05/07/19 Page 9 of 29 PageID# 1840




                                (EXHIBIT B)
Case 3:17-cv-00601-MHL Document 109 Filed 05/07/19 Page 10 of 29 PageID# 1841


  From: Steven S. BissI
Subject: Re:Steele - Goodman
   Date: AprillS, 2019 at 10:26 AM
     To: Jason Goodman lruth@crowdsourcettietruth.org
    Cc: Terry                                   JohanConrod i                          . Jason Goodman jasongoodman72@protonmail.com
         , Sue                       Robert David Steele I                                      Steven Biss I


       Terry/Johan,

       See Mr. Goodman's email below. Please confirm that you are available on May 2 or 3for the Rule 26f
       conference.

       If I do not hear from you, I plan to proceed with the discovery conference in your absence.

       By copy of this email, I am asking Ms. Lutzke to supply a workable phone number,so I can include her in the
       conference call.

       Call or email me If you have any questions.


       Steven S. Biss




       From: Jason Goodman
       Sent: Thursday, April 18, 2019 4:03 PM
       To: Steven Biss
       Cc: Terry C. Frank; Johan Conrod; Jason Goodman; Sue; Robert David Steeie
       Subject: Re: Steele - Goodman
       I will be available after May 1. Please suggest some mutually convenient dates for a call. All electronic documents I have created for
       more than a decade are stored. I do not deliberately delete things.

         On Apr 16, 2019, at 11:42 AM,Steven S. Biss <stevenblss@6arlhlink.net> wrote:

         All,

         It is time to conduct the Rule 26f conference, and begin discovery.

         Please email me your available dates over the next 2 weeks,so I can schedule a conference
         call.


         Also, please confirm that a litigation hold was placed on all documents and electronically-
         stored information (ESI), and when that hold was instituted.

         Call or email me if you have any questions.


         Steven S. Biss
Case 3:17-cv-00601-MHL Document 109 Filed 05/07/19 Page 11 of 29 PageID# 1842




      IRS Circular 230 Disclosure: To ensure compliance with requirements imposed by the
      IRS,any tax advice that may be contained in this communication (including any
      attachments) is not intended or written to be used,and cannot be used,for the purpose of
      (i) avoiding any penalties under the Internal Revenue Code or (ii) promoting, marketing or
      recommending to another party any transaction(s) or tax-related matter(s) that may be
      addressed herein.


      This communication (including any attachments) may contain legally privileged and
      confidential information intended solely for the use of the intended recipient. If you are not
      the intended recipient, immediately stop reading this email and delete it from your system.
Case 3:17-cv-00601-MHL Document 109 Filed 05/07/19 Page 12 of 29 PageID# 1843




                                (EXHIBIT C)
Case 3:17-cv-00601-MHL Document 109 Filed 05/07/19 Page 13 of 29 PageID# 1844


   From: Jason Goodman truth@crowdsourcelhetruth.org
 Subject: Re:Steele - Goodman
   Date: May 2. 2019 at 12:48 PM
          Steven Biss
     Cc: Terry C. Frank                         Johan Conrod
                                                          |                             , Jason Goodman jasongoodman72@protonmail.com
         , Sue                       Robert David Steele ■

        Mr. Biss,

       Since our previous email on this matter over one week ago, I have received no confirmation of this conference call. I have also not
       seen a response to any messages in this regard from the other copied parties so I will consider the conference canceled for the time
       being.

        I will be traveling for work and family commitments over the next several weeks and will be generally unavailable.
       Please suggest some dates during the first week of June so that all concerned will have ample warning to arrive at a mutually
       agreeable time to confer.

       Jason

          On Apr 19, 2019, at 11:05 AM,Steven S. Biss <stevenhiss@earthlink.net> wrote:

          Mr. Goodman,

          We are not going to engage you. After the Rule 26f conference, you will be free to serve whatever discovery
          you deem appropriate consistent with Rule 26.


         Steven S. Biss




          From: Jason Goodman
         Sent: Friday, April 19, 2019 10:50 AM
         To: Steven Biss
          Cc: Terry C. Frank; Johan Conrod; Jason Goodman; Sue; Robert David Steele
         Subject; Re: Steele - Goodman
         Please advise your client to preserve all communications with US Congressman Devin Nunes
           On Apr 19,2019, at 10:26 AM,Steven S. Biss

           Terry/Johan,

           See Mr. Goodman's email below. Please confirm that you are available on May 2 or 3for the Rule 26f
           conference.

            If I do not hear from you, I plan to proceed with the discovery conference in your absence.
           By copy of this email, I am asking Ms. Lutzke to supply a workable phone number, so I can include her In
           the conference call.

           Call or email me if you have any questions.


           Steven 8. Biss
           (Virginia State Bar # 32972)
Case 3:17-cv-00601-MHL Document 109 Filed 05/07/19 Page 14 of 29 PageID# 1845




       From: Jason Goodman
       Sent: Thursday, April 18, 2019 4:03 PM
       To: Steven Biss
       Cc: Terry C. Frank; Johan Conrod; Jason Goodman; Sue; Robert David Steele
       Subject: Re: Steele - Goodman
       I will be available after May 1. Please suggest some mutually convenient dates for a call. Ail electronic documents I tiave
       created for more than a decade are stored. I do not deliberately delete ttiings.

         On Apr 16, 2019, at 11:42 AM, Steven S. Bias                                wrote:

         All,

         It is time to conduct the Rule 26f conference,and begin discovery.

         Please email me your available dates over the next 2 weeks,so I can schedule a
         conference call.

         Also, please confirm that a litigation hold was placed on all documents and
         electronically-stored information (ESI),and when that hold was instituted.

         Call or email me if you have any questions.


         Steven S. Biss




        IRS Circular 230 Disclosure: To ensure compliance with requirements imposed by the
        IRS,any tax advice that may be contained in this communication (including any
        attachments) is not intended or written to be used,and cannot be used,for the purpose
        of(i) avoiding any penalties under the Internal Revenue Code or (ii) promoting,
        marketing or recommending to another party any transaction(s) or tax-related matter(s)
        that may be addressed herein.

        This communication (including any attachments) may contain legally privileged and
        confidential information intended solely for the use of the intended recipient. If you are
         —,                 1.j                ;                               1;                 :i     i              c.
Case 3:17-cv-00601-MHL Document 109 Filed 05/07/19 Page 15 of 29 PageID# 1846


        iiui uic iiHcuueu rcuipieiii, Jiiiiiieuiaieiy siop icauiiig uiis ciiiaii uiiu ueieie ii iiuiii yuui
        system.
Case 3:17-cv-00601-MHL Document 109 Filed 05/07/19 Page 16 of 29 PageID# 1847




                                (EXHIBIT D)
Case 3:17-cv-00601-MHL Document 109 Filed 05/07/19 Page 17 of 29 PageID# 1848


  From: Steven 8. BIss
                    |
Subject: Re: Steele - Goodman
   Date: May 2, 2019 at 1:56 PM
    To: Jason Goodman truth@crowdsourcethelruth.org
    Cc: Jason Goodman jasongoodman72@protonmail.com, Terry C. Frank|                                          I Johan Conrod I
         , Sue                         Robert David Steele


       Mr.Goodman,

       Susan Lutzke first provided the ProtonMail email address to us on November 6,2017. See
       email chain attached.

       Until today, you have never indicated that the ProtonMail email address was defunct or
       inaccessible. Indeed, you copied the ProtonMail email address on virtually every email you
       have sent over the past year+.

       I will call your number in the am at the scheduled time. Have a good day.


       From: Jason Goodman
       Sent: Thursday, May 02, 2019 1:28 PM
       To: Steven S. Biss
       Cc: Jason Goodman ; Terry C. Frank; Johan Conrod ;Sue; Robert David Steele
       Subject: Re: Steele - Goodman
       This was sent only to a defunct and inaccessible email address provided by D. George Sweigeit. I never provided a ProtonMail email address to
       you and have never contacted you from that address. Based on your prior conduct I suspect you did this deliberately so I would miss the conference
       and you would then report that to the court as failure to cooperate. I did not receive this confirmation and I am no longer available tomorrow.
       Please select a date sometime during the first week ofJune and stop playing games.

       Jason Goodman
       323-744-7594


       On May 2,2019,at 1:19 P.M.Steven S.Biss <stevenbiss@earthlink.net> wrote:


         Mr. Goodman,

         Attached is the confirmation that you received the day after you provided your available
         dates.

         I am not going to argue with you.


         From: Jason Goodman
         Sent: Thursday, May 02, 2019 1:11 PM
         To: Steven S. Biss
         Cc: Jason Goodman ; Terry C. Frank; Johan Conrod ; Sue ; Robert David Steele
         Subject: Re: Steele - Goodman
         I received no confiimation and will not be available. Please indicate a date first week of June so we may have ample lime to arrive at a mutually
         agreeable time.

         Jason Goodman




         On May 2« 2019,at 1:06 PM,Steven S.Biss <stevenbiss@earthlink.net> wrote:
Case 3:17-cv-00601-MHL Document 109 Filed 05/07/19 Page 18 of 29 PageID# 1849



       Mr. Goodman,

       The conference was duly scheduled and confirmed. It will take place tomorrow as
       scheduled.

       I will dial your number at 10:00 a.m. If you choose not to pick up,we will proceed with
       the conference in your absence.

       During the conference, we will be discussing the matters in Rule 26f2-3 of the Federal
       Rules of Civil Procedure. Rule 26f2-3 state as follows:

       (2) Conference Content; Parties'Responsibilities. In conferring, the parties must
       consider the nature and basis oftheir claims and defenses and the possibilities for
       promptly settling or resolving the case; make or arrange for the disclosures required by
       Rule 26(a)(1); discuss any issues about preserving discoverable information; and develop
       a proposed discovery plan. The attorneys ofrecord and all unrepresented parties that
       have appeared in the case are jointly responsible for arranging the conference,for
       attempting in good faith to agree on the proposed discovery plan, and for submitting to
       the court within 14 days after the conference a written report outlining the plan. The
       court may order the parties or attomeys to attend the conference in person.

       (3)Discovery Plan. A discovery plan must state the parties' views and proposals on:

       (A)what changes should be made in the timing,form, or requirement for disclosures
       under Rule 26(a), including a statement of when initial disclosures were made or will be
       made;

       (B)the subjects on which discovery may be needed, when discovery should be
       completed, and whether discovery should be conducted in phases or be limited to or
       focused on particular issues;

       (C)any issues about disclosure, discovery, or preservation of electronically stored
       information, including the form or forms in which it should be produced;
       (D)any issues about claims of privilege or of protection as trial-preparation materials,
       including—ifthe parties agree on a procedure to assert these claims after production—
       whether to ask the court to include their agreement in an order under Federal Rule of
       Evidence 502:

       (E)what changes should be made in the limitations on discovery imposed under these
       rules or by local rule, and what other limitations should be imposed; and
       (F)any other orders that the court should issue under Rule 26(c) or under Rule 16(b) and
       (c).

       I welcome your participation and input on the above subjects.
Case 3:17-cv-00601-MHL Document 109 Filed 05/07/19 Page 19 of 29 PageID# 1850



       From: Jason Goodman
       Sent: Thursday, May 02, 2019 12:48 PM
       To: Steven Biss
       Cc: Terry C. Frank; Johan Conrod ; Jason Goodman ; Sue; Robert David Steele
       Subject: Re: Steele - Goodman
       Mr. Biss,

       Since our previous email on this matter over one week ago,I have received no confirmation of this conference call. I have also not seen a
       response to any messages in this regard from the other eopied parties so I will consider the conference canceled for the time being.

       I will be traveling for work and family commitments over the next several weeks and will be generally unavailable.

       Please suggest some dates during the first week of June so that all concerned will have ample warning to arrive at a mutually agreeable time to
       confer.


       Jason


         On Apr 19.2019,at 11:05 AM.Steven S. Biss <stevenbiss@eanhlink.net> wrote:

         Mr. Goodman,
         We are not going to engage you. After the Rule 261 conference, you will be free to serve whatever discovery you deem
         appropriate consistent with Rule 26.
         Steven S. Biss




         From: Jason Goodman
         Sent: Friday, April 19, 2019 10:50 AM
         To: Steven Biss
         Cc: Terry C. Frank; Johan Conrod; Jason Goodman; Sue; Robert David Steele
         Subject: Re: Steele - Goodman
         Please advl.se your client to preserve all communications with US Congressman Devin Nunes

           On Apr 19.2019,at 10:26 AM.Steven S. Biss <stevenbiss@earthlink,iiet> wrote:

           Terry/Johan,
           See Mr. Goodman's email below. Please confirm that you are available on May 2 or 3 for the Rule 26f conference.
           If I do not hear from you, I plan to proceed with the discovery conference in your absence.
           By copy of this email, I am asking Ms.(.utzke to supply a workable phone number,so 1 can include her In the conference call.

           Call or email me it you have any questions.
           Steven 8. Biss




           From: Jason Goodman
           Sent: Thursday, April 18, 2019 4:03 PM
           To: Steven Biss
           Cc: Terry C. Frank; Johan Conrod; Jason Goodman; Sue; Robert David Steele
Case 3:17-cv-00601-MHL Document 109 Filed 05/07/19 Page 20 of 29 PageID# 1851


          auDjea; Ke: breeie - booaman

          I will be available after May I. Please suggest some mutually convenient dales for a call. All electronic documents I have created for
          more than a decade are vStored. I do not deliberately delete things.

            On Apr 16,2019,at 11:42 AM,Steven S. Biss <sievenbissC^earlhlink.nct> wrote:


            All,

            It is time to conduct the Rule 26f conference,and begin discovery.

            Please email me your available dates over the next 2 weeks,so I can schedule a
            conference call.


            Also, please confirm that a litigation hold was placed on all documents and
            electronically-stored information (ESI),and when that hold was instituted.

            Call or email me if you have any questions.


            Steven S. Biss




            IRS Circular 230 Disclosure: To ensure compliance with requirements imposed by
            the IRS,any tax advice that may be contained in this communication (including any
            attachments) is not intended or written to be used, and cannot be used,for the
            purpose of(i) avoiding any penalties under the Internal Revenue Code or (ii)
            promoting, marketing or recommending to another party any transaction(s) or tax-
            related matter(s) that may be addressed herein.

            This communication (including any attachments) may contain legally privileged and
            confidential information intended solely for the use of the intended recipient. If you
            are not the intended recipient, immediately stop reading this email and delete it from
            your system.




       Steven S. Biss
Case 3:17-cv-00601-MHL Document 109 Filed 05/07/19 Page 21 of 29 PageID# 1852




        IRS Circular 230 Disclosure: To ensure compliance with requirements imposed by the
        IRS,any tax advice that may be contained in this communication (including any
        attachments)is not intended or written to be used,and cannot be used,for the purpose of
        (i) avoiding any penalties under the Internal Revenue Code or (ii) promoting, marketing
        or recommending to another party any transaction(s) or tax-related matter(s) that may be
        addressed herein.

        This communication (including any attachments) may contain legally privileged and
        confidential information intended solely for the use of the intended recipient. If you are
        not the intended recipient,immediately stop reading this email and delete it from your
        system.




      Steven S. Biss




      IRS Circular 230 Disclosure: To ensure compliance with requirements imposed by the
      IRS,any tax advice that may be contained in this communication (including any
      attachments) is not intended or written to be used,and cannot be used,for the purpose of
     (i) avoiding any penalties under the Internal Revenue Code or (ii) promoting, marketing or
     recommending to another party any transaction(s) or tax-related matter(s) that may be
      addressed herein.

      This communication (including any attachments) may contain legally privileged and
      confidential information intended solely for the use of the intended recipient. If you are not
      the intended recipient, immediately stop reading this email and delete it from your system.
      <4.19.19-26f.eml>
Case 3:17-cv-00601-MHL Document 109 Filed 05/07/19 Page 22 of 29 PageID# 1853




     Steven S. Biss




     IRS Circular 230 Disclosure: To ensure compliance with requirements imposed by the IRS,
     any tax advice that may be contained in this communication (including any attachments) is
     not intended or written to be used,and cannot be used,for the purpose of(i) avoiding any
     penalties under the Internal Revenue Code or (ii) promoting, marketing or recommending to
     another party any transaction(s) or tax-related matter(s) that may be addressed herein.

     This communication (including any attachments) may contain legally privileged and
     confidential information intended solely for the use of the intended recipient. If you are not
     the intended recipient,immediately stop reading this email and delete it from your system.




       11.7.17 -
      Lutzke.emI
Case 3:17-cv-00601-MHL Document 109 Filed 05/07/19 Page 23 of 29 PageID# 1854




                                (EXHIBIT E)
Case 3:17-cv-00601-MHL Document 109 Filed 05/07/19 Page 24 of 29 PageID# 1855


  From:    Steven S. Biss I
Subject:   Re;Steele - Goodman
   Date:   April 19, 2019 at 1:C6PM
     To:   Wills, Benjamin A.
    Co: jasongoodman72@protonmall.com, Frank, Terry C.|                            I Conrod, R. Johan I
           Steven BIss                          Rot>ert Steele                                      Suel


      All,

      Confrming May 3,2019 @ 10:00 est for the Rule 26f conference. I will Initiate the call.

      Mr. Goodman, please confirm tfie correct number to reach you at on 5/3.



      Steven S. Biss




                                                    ittps://urldefense.proofpoint.com/v2/url?u=http-3A_www.llnkedin.comJn_steven-2Ds-

                                                    .7U6GmDDA&r=JOAHRbenlRw8HCxFq6F255jqaKehbeZKL9pQOtkCWvc&m=Wi|uhXx
                                                    .s&s=gr4FKWGTnzLpJLGz7qD1YXtOLdG2nchClkS5Jt9tybc&e=>


      From: Wills, Benjamin A.
      Sent: Friday, April 19, 2019 11:22 AM
      To: Steven S. BIss
      Cc:jasongoodman72@pFotonmail.com; Frank, Terry C.; Conrod, R. Johan
      Subject: RE:Steele - Goodman


      Steven,



      Good morning. I have availability to participate on behalf of Ms. Negron on 5/2 after midday or anytime on 5/3. Please let me know
      what time you propose for the call.



      Thank you.



      Benjamin A. Wills




      www.kaufCAN.com<http://Www.kaufCAN.com>
Case 3:17-cv-00601-MHL Document 109 Filed 05/07/19 Page 25 of 29 PageID# 1856




     Celebrating a Century, One Charity at a Time.
     Click here<htlps://wvm.kaufcan.com& to learn more.



     From;Steven S.|
                   Biss
     Sent: Friday. April 19,2019 10:27 AM
     To: Jason Goodman <truth@crowdsourcethetruth.org<mailto:1ruth@crowdsourcethetnjth.or9»
     Co: Frank, Terry                                                     Conrod, R. Johan
                                                                 Jason Goodman
     ^iasongoodman72@protonmail.com<mailto:jasongoodman72@protonmail.com»;Sue

                                                                                             Steven Biss

     Subject: Re:Steele - Goodman



     Terry/Johan,



     See Mr. Goodman's email below. Please confirm that you are available on May 2 or 3for the Rule 26f conference.



     if I do not hear from you, i plan to proceed with the discovery conference in your absence.



     By copy of this email, i am asking Ms. Lutzke to supply a workable phone number,so i can include her in the conference call.



     Call or email me if you have any questions.




     Steven S. Biss




     www.iinkedin.com/in/steven-s-biss-6S17037<https://urldefense.proofpoint.com/v2/url?ushttp-3A_www.iinkedin.comJn_steven-2Ds-
     2Dbiss-2D6517037&d=DwQFaQ&c=QKHPbakisHoCi_7U6GmDDA&ri=YolcUPneebcN1XZjGf_906HMt-
     rAiubcsSayE2MV4sQ&m=TC5WxG3dZ6YnOQm92RFNt3Y-iauV6TmVhSOGnOPAc9l&s=neVLm-
     rED15J6Hib_oiOMGiu3GAIimFF5to1zC6aOKk&e=>

     From: Jason Goodman

     Sent: Thursday, April 18,2019 4:03 PM

     To: Steven Biss

     Cc: Terry C. Frank; Johan Conrod; Jason Goodman;Sue; Robert David Steele

     Subject: Re: Steele - Goodman



     i will be available after May 1. Please suggest some mutually convenient dates for a call. Ail electronic documents I have created for
     more than a decade are stored, i do not deliberately delete things.
Case 3:17-cv-00601-MHL Document 109 Filed 05/07/19 Page 26 of 29 PageID# 1857



      On Apr 16,2019, at 11:42 AM,Steven 8. Biss <stevenbiss@earthlink.net<mailto;stevenbiss@earthIink.net» wrote:



      All,




      It Is time to conduct ttia Rule 26f conference, and begin discovery.



      Please email me your available dates over the next 2 weeks,so I can schedule a conference call.



      Also, please confirm that a litigation hold was placed on all documents and electronically-stored information (ESI), and when that
     hold was Instituted.




      Call or email me If you have any questions.


      Steven S. Biss




                                                                             ch>
      www.llnkedin.com/in/steven-s-blss-6517037[Ilnkedln.com]<https://urlde(ense.proofpolnt.com/v2/url?u=http-
     3A_www.llnkedln.comJn_steven-2Ds-2Dblss-
     2D6517037&d=DwMFaQ&c=QKHPbaklsHoCL7U6GmDDA&r=YolcUPneebcN1XZjGf_9O6HMt-
     rAiubcs5ayE2MV4sQ&m=TC5WxG3d26YnOQm9zRFNt3Y-lauV6TmVhSOGnOPAc9l&s=neVLm-
     rED15J6l-llb_olOMGiu3GAIimFF5to1zC6aOKk&e=>

      IRS Circular 230 Disclosure: To ensure compliance with requirements imposed by the IRS,any tax advice that may be contained in
     this communication (Including any attachments)is not Intended or written to be used, and cannot be used,for the purpose of (I)
     avoiding any penalties under the Internal Revenue Code or (11) promoting, marketing or recommending to another party any
     transaction(s) or tax-related matter(s)that may be addressed herein.

      This communication (including any attachments) may contain legally privileged and confidential Information intended solely for the
     use of the intended recipient. If you are not the intended recipient. Immediately stop reading this email and delete it from your system.




      The information contained In this electronic message Is legally privileged and confidential under applicable law, and Is Intended only
     for the use of the Individual or entity named above. If you are not the Intended recipient of this message, you are hereby notified that
     any use, distribution, copying or disclosure of this communication is strictly prohibited. If you have received this communication In
     error, please notify Kaufman & Canoles at(757)624-3000 or by return e-mail to helpdesk@kaufcan.com, and purge the
     communication Immediately without making any copy or distribution.
     Case 3:17-cv-00601-MHL Document 109 Filed 05/07/19 Page 27 of 29 PageID# 1858



 1                               IN THE UNITED STATES DISTRICT COURT

 2


 3
                             FOR THE EASTERN DISTRICT OF VIRGINIA

 4                                       RICHMOND DIVISION

 5
     ROBERT DAVID STEELE,et al,                        Case No.: 3:17-cv-00601-MHL
 6
                    Plaintiff,
 7
      vs.
                                                       CERTIFICATE OF SERVICE
 8

     JASON GOODMAN,et al.
 9

                    Defendant
10


11
                                      CERTIFICATE OF SERVICE
12


13
            It is hereby certified that the accompanying materials have been placed in the U.S. Postal

14   Service with First Class mail postage affixed and addressed to the following parties:
15
            Clerk ofthe Court

16
            U.S. District Court 701 E. Broad St.
17

             Richmond, VA 23219
18


19


20          Steven S. Biss

21
            300 West Main Street, Suite 102
22
            Charlottesville VA 22903
23


24


25
            Terry C Frank

26          1021 E. Cary Street, 14th Floor
27
            Richmond VA 23219
28

     CERTIFICATE OF SERVICE - 1
     Case 3:17-cv-00601-MHL Document 109 Filed 05/07/19 Page 28 of 29 PageID# 1859




 2
            D. George Sweigert
 3
            PO Box 152
 4
            Mesa, AZ 85211
 5

 6

 7          Susan Homes,
 8
            2608 Leisure Drive Apt.B
 9
            Fort Collins, CO 80525
IO

11

12   I hereby attest that the foregoing is true and accurate under the penalties of perjury.
13

14
     Signed ~is (        day of May 2019
15

16

17

18

19

20

21
                                                                      Defendant, Pro Se Jason Goodma
22
                                                                                   252 7th Avenue Apt 6
23

24                                                                                New York, NY 10001
                                                                          truth@crowdsourcethetruth.or
25

26

27

28
     CERTIFICATE OF SERVICE- 2
    Case 3:17-cv-00601-MHL Document 109 Filed 05/07/19 Page 29 of 29 PageID# 1860

                                    UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF VIRIGINIA
                                        Richmond      DIVISION

                                                                                CLERK, U.S. DISTRICT COURT
                                                                                      RICHMOND, VA

   ROBERT DAVID STEELE, et al.,
                               Plaintiff(s),

                  V.
                                                            Civil Action Number: 3:17-cv-00601-MHL
      JASON GOOMDAN

                               Defendant(s).


                              LOCAL RULE 83.l(M) CERTIFICATION

I declare under penalty of perjury that:
                                                            DEFENDANT'S MOTION FOR PROTECTIVE
No attorney has prepared, or assisted in the preparation 0 pRDER AND MOTION TO STAY Discqv_i;:RY
                                                                   (Title of Document)
 Jason Goodman




Executed on:    May 6, 2019          (Date)

                                                 OR


The following attorney(s) prepared or assisted me in preparation of_
                                                                       (Title of Document)




Signature of Pro Se Party

Executed on:                     _(Date)
